Title: From Thomas Jefferson to United States House of Representatives, 31 December 1805
From: Jefferson, Thomas
To: United States House of Representatives


                  
                     
                     
                        To the House of Representatives of the United States 
                     
                     Dec. 31. 05.
                  
                  I now communicate to the House of Representatives all the information which the Executive offices furnish on the subject of their resolution of the 23d. instant respecting the States indebted to the United States.
                  
                     Th: Jefferson 
                     
                  
               